DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 11-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2019/0371912 to Bao et al (hereinafter Bao) in view of US PG Pub 2019/0081152 to Suh et al (hereinafter Suh).
Regarding Claim 1, Bao discloses a device comprising:
a first nanostructure (14, Fig. 1);
a second nanostructure (14);
a gate dielectric (18) around the first nanostructure and the second nanostructure, the gate dielectric comprising dielectric materials [0049]; and
a gate electrode comprising:
a work function tuning layer (30, Fig. 3) on the gate dielectric, the work function tuning layer comprising a pure work function metal [0059], the pure work function metal of the work function tuning layer and the dielectric materials of the gate dielectric completely filling a region between the first nanostructure and the second nanostructure (Fig. 3, see below), the pure work function metal having a composition of greater than 95 at.% metals (no other elements are listed with the single metal options); 
an adhesion layer (68, Fig. 16) on the work function tuning layer; and 
a fill layer (70) on the adhesion layer.

With regards to “completely filling a region between the first nanostructure and the second nanostructure”, Applicant appears to be claiming a stacked nanostructure assembly. Bao does not disclose such an embodiment.
Suh discloses a stacked nanostructure assembly having a gate dielectric (130, Fig. 2) and a work function material (144) which completely fill a region between a first nanostructure (110) and a second nanostructure (210).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Bao to comprise a stacked nanostructure assembly so as to benefit from having multiple channel regions for enhanced switching and device scaling. In a combination of the references, the gate dielectric and work function material of Bao would completely surround nanostructures and fill regions between them, as demonstrated by Suh.

Regarding Claim 2, the combination of Bao and Suh makes obvious the device of Claim 1, wherein the work function tuning layer is a single layer of the pure work function metal [0059].

Regarding Claim 3, the combination of Bao and Suh makes obvious the device of Claim 1, wherein the work function tuning layer is a multi-layer (22, [0051]; 30, [(0059]) of pure work function metals.

Regarding Claim 4, the combination of Bao and Suh makes obvious the device of Claim 3 but does not explicitly disclose wherein respective metals of the pure work function metals have interfaces comprising alloys of the respective metals.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have concluded that alloys of the respective metals exist at interfaces of the pure work function metals. The metals listed by Bao are reactive and would have likely leached nitrogen or oxygen from processing the barrier layer. Compared to have interfaces free of alloys, itis more likely than not that alloys were present in the interfaces of Bao.

Regarding Claim 6, the combination of Bao and Suh makes obvious the device of Claim 1, wherein the adhesion layer comprises an impure metal [0100] and the fill layer comprises a fill metal [0085], the impure metal of the adhesion layer having a greater concentration of metalloids and nonmetals than the fill metal of the fill layer and the pure work function metal of the work function tuning layer ([0059], [0085] & [0100}).

Regarding Claim 7, the combination of Bao and Suh makes obvious the device of Claim 6, wherein the fill metal is tungsten [0085], the impure metal is a metal nitride or a metal carbide [0100], and the pure work function metal is pure aluminum, pure titanium, or pure hafnium [0059].


Regarding Claim 11, Bao discloses a method comprising:
forming a first nanostructure and a second nanostructure on a substrate (14, Fig. 1);
forming a gate dielectric layer (18) having a first portion around the first nanostructure and having a second portion around the second nanostructure;
depositing a pure work function metal (30) on the gate dielectric layer, the pure work function metal completely filling an opening (see below) between the first portion of the gate dielectric layer and the second portion the gate dielectric layer (Fig. 3);
depositing an impure adhesion metal (68, Fig. 16) on the pure work function metal; and
depositing a pure fill metal (70) on the impure adhesion metal.

With regards to “completely filling an opening”, Applicant appears to be claiming a stacked nanostructure assembly. Bao does not disclose such an embodiment.
Suh discloses a stacked nanostructure assembly having a gate dielectric (130, Fig. 2) and a work function material (144) which completely fill a region between a first nanostructure (110) and a second nanostructure (210).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Bao to comprise a stacked nanostructure assembly so as to benefit from having multiple channel regions for enhanced switching and device scaling. In a combination of the references, the gate dielectric and work function material of Bao would completely surround nanostructures and fill regions between them, as demonstrated by Suh.

Regarding Claims 12 and 13, the combination of Bao and Suh makes obvious the method of Claim 11 but does not explicitly disclose the temperature and pressures for depositing the pure work function metal.
However, absent any unexpected results by Applicant, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to performed the deposition of the pure work function material by either:
“flowing a precursor on the gate dielectric layer, the precursor comprising the pure work function metal, the chamber maintained at a temperature in a range of 20 °C to 750 °C and at a pressure in a range of 0.1 Torr to 500 Torr during the flowing”
Or
“flowing a first precursor on the gate dielectric layer, the first precursor comprising the pure work function metal; and
flowing a second precursor on the gate dielectric layer, the second precursor reacting with the first precursor to deposit the pure work function metal, the chamber maintained at a temperature in a range of 20 °C to 750 °C and at a pressure in a range of 0.1 Torr to 500 Torr during the cycle; and
repeating the cycle a number of times”.

Bao notes that CVD or ALD can be used to deposit the pure work function metals [0060]. Applicant’s methods above add detail to CVD and ALD processes but the ranges claimed by Applicant are broad enough to be obvious as it would have been extremely unlikely to have deposited the metals at temperature ranges over 750 °C and at pressures more than 500 Torr. Absent more narrow ranges and/or unexpected results by Applicant, the methods claimed would have been obvious to one of ordinary skill in the art.

Regarding Claim 14, the combination of Bao and Suh makes obvious the method of Claim 11 but does not explicitly disclose wherein depositing the pure work function metal comprises placing the substrate beneath a target comprising the pure work function metal; and bombarding the target with ions, the pure work function metal sputtered from the target onto the gate dielectric layer during the bombarding.
However, such a method would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, since Bao discloses that physical vapor deposition can be used for depositing the work function metals [0052] and sputtering was a common method of PVD before the invention was made.

Regarding Claim 19, the combination of Bao and Suh makes obvious the method of Claim 11, wherein the impure adhesion metal has a greater concentration of impurities [0100] than the pure work function metal [0059], the impurities comprising metalloids or nonmetals.

Regarding Claim 20, the combination of Bao and Suh makes obvious the method of Claim 11, wherein the impure adhesion metal is ametal nitride or a metal carbide [0100], and the pure work function metal is pure aluminum, pure titanium, or pure hafnium [0059].

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bao and Suh as applied to Claim 11 above, and further in view of US PG Pub 2016/0225868 to Kim et al (hereinafter Kim).
Regarding Claim 15, the combination of Bao and Suh makes obvious the method of Claim 11 but does not disclose a purification treatment for the pure work function metal.
Kim discloses a method of forming a work function metal film which includes applying a purification treatment to a work function metal film, the purification treatment reducing a concentration of impurities (oxygen and/or chlorine) in the pure work function metal, the impurities comprising metalloids or nonmetals [0092].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Bao to include a purification treatment to reduce a concentration of impurities in the pure work function metal so as to lower the work function value of the metal, thereby lowering the threshold voltage of the transistor (Kim, [0094]).

Regarding Claim 16, the combination of Bao, Suh and Kim makes obvious the method of Claim 15, wherein applying the purification treatment comprises:
annealing the pure work function metal (Kim, [0092)).

Regarding Claim 17, the combination of Bao, Suh and Kim makes obvious the method of Claim 15, wherein applying the purification treatment comprises:
generating a plasma (Kim, [0092]); and
bombarding the pure work function metal withions from the plasma [0092].

Regarding Claim 18, the combination of Bao, Suh and Kim makes obvious the method of Claim 15, wherein applying the purification treatment comprises:
exposing the pure work function metal to a reduction chemical, the reduction chemical comprising hydrogenora metal hydride (Kim, [0092)).


Allowable Subject Matter
Claims 8, 9 and 21 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 requires the device of Claim 3 further include interfaces of the pure work function metals that are free of alloys of the respective metals. While it is obvious for interfaces to form native oxides or otherwise leach oxygen/nitrogen/other impurities from surrounding layers, it is not obvious that the interfaces of pure metal layers be free from such contaminants. In combination if the intervening claims, Applicant’s invention is not an apparent modification of the references of record.

Claim 8 recites a device comprising:
a channel region on a substrate;
a gate dielectric layer on the channel region;
a first work function metal on the gate dielectric layer, the first work function metal having a first concentration of impurities, the impurities comprising metalloids or nonmetals;
a second work function metal on the first work function metal, the second work function metal different from the first work function metal, the second work function metal having a greater thickness than the first work function metal, the second work function metal having a second concentration of the impurities;
an adhesion metal on the second work function metal, the adhesion metal having a third concentration of the impurities, the third concentration greater than the first concentration and the second concentration; and
a fill metal on the adhesion metal, the fill metal having a fourth concentration of the impurities, the third concentration being greater than the fourth concentration.

Previous rejections were in view of US PG Pub 2019/0371912 (“Bao”). Bao discloses a gate structure having multiple work function metals beneath a fill metal. However, Bao does not disclose, or suggest, a second work function metal having both a greater thickness than the first work function metal as well as having a concentration of impurities which matches the requirements placed on the concentrations by Applicant. A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claim 9 depends on Claim 8 and is allowable for at least the reasons above. 

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that Suh does not disclose a gate dielectric film and work function tuning layer which completely fills a region between the first nanostructure and the second nanostructure. Applicant points to Suh’s lower conductive film 142 as being present between the first nanostructure and second nanostructure. The presence of this layer means that the gate dielectric film and work function tuning layer of Suh cannot completely fill the region between the nanostructure. However, Suh is not relied upon for showing layers of a gate feature. Suh is relied upon for showing a stacked nanostructure wherein a work function layer is present between adjacent nanostructures and not a fill metal layer. In a combination of the references, the gate dielectric film and work function tuning layer of Bao would completely fill the region between the nanostructures. Bao does not disclose a lower conductive film or a desire to cure oxygen atom defects in the gate dielectric. 
Absent any additional rationale as to why the nanostructure of Suh wouldn’t function with the gate stack layers of Bao, Examiner finds the claims to be obvious in view of Bao and Suh.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818